Case 6:20-cv-00176-JCB Document 90-4 Filed 05/21/21 Page 1 of 15 PageID #: 10350




                       Exhibit C
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page22of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10351
                                                                           1331



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


  R.J. REYNOLDS TOBACCO COMPANY;                  )
  SANTA FE NATURAL TOBACCO                        )
  COMPANY, INC.; LIGGETT GROUP LLC;               )
  NEOCOM, INC.; RANGILA ENTERPRISES               )
  INC.; RANGILA LLC; SAHIL ISMAIL,                )
  INC.; and IS LIKE YOU INC.                      )
                                                  )
                   Plaintiffs,                    )
                                                  )
  v.                                              )
                                                  )
  UNITED STATES FOOD AND DRUG                     )
                                                              CIVIL ACTION NO. 6:20-cv-00176
  ADMINISTRATION;                                 )
                                                  )
  UNITED STATES DEPARTMENT OF                     )
  HEALTH AND HUMAN SERVICES;                      )
                                                  )
  STEPHEN M. HAHN,                                )
  in his official capacity as Commissioner of the )
  United States Food and Drug Administration; )
                                                  )
  ALEX M. AZAR II,                                )
  in his official capacity as Secretary of the    )
  United States Department of Health and          )
  Human Services;                                 )
                                                  )
                   Defendants.                    )



                          DECLARATION OF FRANCIS G. WALL

        I, Francis G. Wall, declare under penalty of perjury that the following is true and correct

 to the best of my knowledge, information, and belief:

                                  Introduction and Background

        1.     I am the Executive Vice President, Manufacturing and Finance, and Treasurer of

 Liggett Group LLC (“Liggett”). I submit this declaration in support of the motion for

                                                 1
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page33of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10352
                                                                           1332



 preliminary injunction submitted by plaintiffs in the above-captioned action. I have personal

 knowledge of the facts set forth herein unless stated otherwise.

         2.      I have been employed by Liggett in various capacities since 1997. Over the past

 fifteen years, I have held several executive positions, reporting directly to Liggett’s President,

 Chief Executive Officer and/or Chief Operating Officer. I served as Liggett’s Chief Financial

 Officer from 2006 through 2013. My responsibilities include all aspects of Liggett’s

 manufacturing operations, including the following departments: Manufacturing, Engineering and

 Maintenance, Operations, Finance, Logistics, Science and Quality, Purchasing, and Tobacco

 Management. I received a Bachelor of Science in Business Administration from the University

 of Nebraska-Lincoln in 1991 and a Master’s of Economics with a focus on International

 Accounting and Finance from the London School of Economics in 1997. I have been a certified

 public accountant since 2006.

         3.      Liggett and its predecessors have been in the tobacco business for over 140 years.

 Today, Liggett’s total market share is approximately 4.0 percent of the United States cigarette

 market in terms of unit sales.1 Liggett currently has approximately 500 employees, and its

 cigarette brands include Eagle 20’s, Pyramid, Grand Prix, Liggett Select, and Eve. As a

 relatively small manufacturer, Liggett must compete vigorously to maintain its presence in a

 national market dominated by three much larger manufacturers and also constantly contend with

 dozens of smaller manufacturers, many of which have a strong regional or local presence.

 Liggett also manufactures several private label brands that are sold and distributed by certain




 1
    Company financial information and operations, such as market share, numbers of cigarette and
 packaging styles, and costs, as referenced in this declaration reflect the combined data of both Liggett and
 its affiliate, Vector Tobacco Inc.

                                                      2
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page44of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10353
                                                                           1333



 retail customers. Liggett manufactures and sells cigarettes only in the United States. The pricing

 for all of Liggett’s cigarette brands is lower than most other brands sold domestically, which

 positions the company in what is commonly referred to as the “discount segment” of the

 domestic cigarette market. Liggett exclusively sells cigarettes in the discount rather than

 premium segment of the domestic cigarette market.

        4.      This declaration addresses the immediate, substantial, and irreparable harm that

 Liggett will suffer if forced to comply, during the pendency of this action, with the new cigarette

 packaging and advertising warning requirements issued by the United States Food and Drug

 Administration (“FDA”) on March 18, 2020. See Tobacco Products; Required Warnings for

 Cigarette Packages and Advertisements, 85 Fed. Reg. 15638 (March 18, 2020) (codified at 21

 C.F.R. § 1141) (the “Rule”). As discussed below, the Rule will have a severe impact on

 Liggett’s already limited ability to market and sell its cigarettes and imposes compliance costs of

 at least $20 million. Although the 120-day extension granted on May 8, 2020 delays the Rule’s

 effective date, ultimately the harm imposed on Liggett can only be prevented if the Court enjoins

 the Rule until it determines whether the Rule is valid.

  The Rule Would Virtually Eliminate Packaging as a Means of Customer Communication

        5.      Current law, regulations, and tobacco industry settlement agreements substantially

 restrict―or in some cases prohibit altogether―cigarette advertising and marketing, leaving the

 packages themselves as one of the primary lawful means of cigarette marketing. The Rule

 imposes substantially increased warning requirements by requiring that the top 50 percent of the

 front and back of each cigarette pack and carton, as well as the top 20 percent of all cigarette

 advertising, display FDA’s mandated graphic warnings.

        6.      If Liggett were forced to utilize half of its cigarette packs and cartons in the

                                                   3
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page55of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10354
                                                                           1334



 manner mandated by the Rule, Liggett’s efforts to communicate with its customers and sell its

 products would be severely impaired, and its ability to compete effectively would be greatly

 undermined.

                      The Rule Imposes Severe Economic Costs on Liggett

         7.     Even with this Court’s order delaying the Rule’s effective date, the Rule imposes

 severe, immediate, and continuing economic costs on Liggett and will cause substantial

 disruption to its business operations. Liggett estimates that it would incur approximately $20

 million or more in costs and expenses to comply with the Rule: $4 to $6 million of costs

 associated with the printing and design changes of its packaging and advertising and an

 additional $14 to $16 million due to write-offs for inventory and packaging that would be

 rendered unusable by the Rule. These estimates do not include additional costs that cannot be

 easily determined at present, such as the increased costs connected to: the diversion of personnel

 from regular operations to compliance work related to the Rule; the COVID-19-pandemic;

 business loss or disruption; and further changes if the Rule or warnings are modified by FDA or

 the courts. A stay is required because such burdens and costs will begin to accrue immediately

 as Liggett takes steps to comply with the Rule and will not be recoverable by Liggett if the Rule

 is ultimately invalidated.

         8.     Because the Rule imposes substantial changes to the marketing and labeling of its

 products, to meet the current effective date of October 16, 2021, Liggett must take immediate

 action to comply with the Rule. If an injunction is not granted, Liggett would incur substantial

 unrecoverable costs to change all of the packaging (both packs and cartons), and all of the

 advertising materials, for all of its brands in order to comply with the Rule. Because it would

 take substantial time, effort and planning to make these changes, Liggett would need to begin to

                                                 4
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page66of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10355
                                                                           1335



 make these changes and incur these costs immediately. As Liggett is a small company and

 represents a relatively small percentage of the overall domestic tobacco market, the cost and

 burden of its compliance with the Rule would impose a disproportionate burden on Liggett,

 making it difficult to compete; it could also make it commercially impracticable for Liggett to

 continue to manufacture and sell certain of its brands.

        9.      Congress afforded manufacturers at least fifteen months to comply with the new

 warning requirements because it recognized that implementation would be a major undertaking.

 Family Smoking Prevention and Tobacco Control Act (the “Act”), Pub. Law No. 111-31, 123

 Stat. 1776, 1845 (2009); see also 85 Fed. Reg. at 15638 (setting effective date fifteen months

 from publication). The Rule imposes substantial burdens, including requiring Liggett to submit

 and obtain approval of a plan for how it will provide comply with graphic warnings

 requirements. See Section 4 of the Federal Cigarette Labeling and Advertising Act and 21

 C.F.R. § 1141.10(g)(2) (requiring plan for the random and equal display and distribution of the

 eleven required warnings on cigarette packaging and quarterly rotation of the required warnings

 in cigarette advertising). FDA has stated that entities required to submit cigarette plans should

 attempt to do so “as soon as possible,” thus imposing imminent deadlines and creating

 uncertainties as to how Liggett should proceed. FDA has also made clear that it will require six

 months to review and approve or reject each tobacco company’s compliance plan. 85 Fed. Reg.

 at 15695. Liggett’s compliance efforts will be complicated and prolonged if FDA rejects

 Liggett’s initial proposed plan and Liggett must devise and propose an alternative one to FDA.

        10.     I understand that, in light of the COVID-19 pandemic, the parties have agreed to

 and the Court has ordered a 120-day extension of the current effective date of the Rule. Liggett

 requires the requested injunctive relief even with this modest extension, so as to avoid the

                                                  5
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page77of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10356
                                                                           1336



 irreparable harm described herein. The additional 120 days will not alleviate the enormous

 burdens placed on Liggett resulting from the Rule, and without the requested injunctive relief

 Liggett would still be forced to take immediate steps to comply with the Rule as set forth

 below―steps that will impose substantial and irreparable harm on Liggett if the Rule is

 ultimately held invalid.

        11.     Implementing the changes imposed by the Rule would require Liggett to dedicate

 tremendous time and resources. Liggett would need to work closely with FDA for proper

 guidance and retain teams of graphic designers, cylinder engravers, printers, and private label

 partners. To have a realistic chance of meeting the deadlines imposed by the Rule, Liggett

 would have to begin designing new packaging and developing its new manufacturing processes

 immediately, and would have to commence the actual printing of packs and cartons with the new

 packaging by approximately July 2021.

        12.     Even if Plaintiffs ultimately prevail in this action, Liggett will not be able to

 recover any of the costs, expenses, or losses it will have incurred in compliance of the Rule.

                        Specific Tasks and Costs to Implement Changes

        13.     The Rule would require Liggett to redesign every pack and carton of every style

 of all of its cigarette brands. Liggett manufactures 100 separate cigarette styles, each packaged

 into packs and cartons. Under the Rule, Liggett would have to replace each current pack and

 carton design with textual and graphic warnings that consume 50 percent of the front and back of

 each pack and each carton. Because each of the 200 packages Liggett offers would need to have

 at least eleven variations to accommodate the new warnings, in all, the Rule would require

 Liggett to create more than 2,000 distinct packaging designs. In addition to packaging, the

 Rule’s revised warnings would need to be applied to all of Liggett’s advertising and marketing

                                                   6
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page88of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10357
                                                                           1337



 materials. These mandated changes are time-consuming, logistically difficult and extremely

 expensive. In total, it would cost Liggett millions of dollars to redesign its cigarette packs,

 cartons, and marketing materials to comply with the Rule.

        14.     These estimates assume a best-case scenario with respect to the costs Liggett

 would be forced to incur under the Rule. In its commentary on the Rule, FDA has stated that it

 would implement any part of the Rule that survives a legal challenge, including, for example,

 requiring 50 percent text-only warnings if no graphic warning survives. If Liggett is required to

 implement some combination of warnings that differs from what is presently required by the

 Rule, Liggett will incur additional, substantial expenses and would consequently require

 additional time to achieve compliance.

        15.     Moreover, given the current public health crisis surrounding the COVID-19

 pandemic, there is a substantial risk that Liggett, and third parties with which Liggett must

 coordinate, would be unable to work efficiently to meet the necessary deadlines. Liggett is

 already encountering situations as a result of the COVID-19 pandemic whereby Liggett’s

 contractual counter-parties are invoking force majeure and related legal principles to avoid their

 obligation to perform under various contracts. Nearly all companies with which Liggett would

 have to work to comply with the Rule are impacted by, among other things, the supply chain

 ramifications of the COVID-19 pandemic, even if they not directly impacted themselves. At

 present, there is no way to predict the additional time and cost of compliance resulting from the

 ongoing COVID-19 pandemic.

        16.     In order to comply with the Rule as issued, Liggett would need to address the

 following specific categories of tasks, each of which would impose substantial burdens on the

 company: (1) artwork development; (2) pre-print development (i.e., engraving cylinders); (3)

                                                   7
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page99of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10358
                                                                           1338



 print development; (4) production; and (5) distribution and shipping. Each is discussed below.

        17.     Liggett would need to work with its outside design agency to develop the new

 packaging and carton designs for 200 products that would be necessary to comply with the Rule.

 Liggett would also be required to solicit comments from its private-label customers, who may

 require additional changes to the packaging.

        18.     Given the nature of the packaging changes and the number of individual designs,

 Liggett would need to put in place an extensive internal review and approval process. Numerous

 departments—including marketing, sales, manufacturing, legal, and purchasing, as well as senior

 executive management—would need to be involved in the review and approval process. Even

 under ideal circumstances, this review process would consume more than 1700 employee hours

 and significant resources. Liggett anticipates that the COVID-19-related prohibitions on in-

 person meetings would cause substantial, additional delays, costing even more in dollars and

 employee time, because remote coordination on these tasks would be time consuming and, in

 some instances, impossible.

        19.     Liggett anticipates significant costs to change or modify its printing cylinder

 bases to comply with the Rule. Liggett incurred high costs in anticipation of the change to

 cigarette graphic warnings in 2011. Liggett reasonably estimates that the total cost for new

 printing cylinder bases to comply with the current Rule would be similarly high. Each printing

 cylinder applies a different color of ink to the paper used for the cigarette packs and cartons, so

 multiple cylinders are needed for each of the new packaging configurations—Liggett will need

 to have over 900 cylinders engraved in order to comply with the current Rule. Liggett

 anticipates that it would use WRE/ColorTech and Southern Graphic Systems Inc. for cylinder

 engraving. These two companies have already informed Liggett that under the best of

                                                   8
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page10
                                                         10of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10359
                                                                          1339



  circumstances, assuming no work stoppages or other interruptions on account of COVID-19,

  they have the collective capacity to engrave approximately 100 cylinders per week. Under ideal

  circumstances, the engraving process would take approximately five or six months, meaning

  engraving would need to begin by December 2020. This estimate likely materially

  underestimates the time required to complete the engraving process, especially given the

  COVID-19 crisis.

         20.     Only after the packaging artwork is finished and the printing cylinders have been

  engraved could Liggett begin the process of printing the different variations of new packaging

  for each of Liggett’s roughly 200 products. Based on planning and projections regarding the

  amount of time needed to make the transition from old to new packaging, I estimate that under

  ideal circumstances the printing and transition process would be extremely difficult and complex

  and would consume no less than three to four months. Given the restrictions imposed by

  COVID-19, it is likely that there would be substantial disruptions and complications at every

  step of the process. Upon completion of the transition, I anticipate Liggett would incur at least

  several millions of dollars in additional costs relating to the destruction and write-off of old

  packaging that cannot be used after the effective date.

         21.     The Rule’s requirement that Liggett display all eleven warnings “randomly” but

  “equally” across a product line would slow the manufacturing process and drastically increase

  costs. First, Liggett would have to devise and provide FDA with a plan about how it proposes to

  meet this requirement—and wait months for FDA to approve, reject, or modify the plan.

  Second, executing the plan would require substantial coordination between Liggett and its

  printers to alter the printing process. Finally, Liggett would incur substantial costs to meet

  FDA’s requirement that the warnings not only be printed randomly and equally but also be

                                                    9
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page11
                                                         11of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10360
                                                                          1340



  distributed in such a fashion. Even if FDA permits a reasonable deviation in the distribution of

  the warnings across packaging (e.g., 10 percent), the cost to Liggett would be substantial.

          22.     Part of the complexity of the overall packaging transition required by the Act and

  the Rule lies in the fact that not all product styles sell at the same rate—there are faster and

  slower selling brands and styles within brands. Packaging, however, must be ordered in certain

  minimum quantities to avoid the excessive costs of special quantity orders. Obviously, a pallet

  of packaging lasts longer for a slower-selling style than it does for faster selling styles, so it is

  not possible to apply a “one-size-fits-all” transition schedule to all product styles. The effort to

  schedule a cost-efficient packaging transition is made more complicated because the available

  inventory of packs and cartons for a particular style would almost never be exhausted at the same

  time. The more time that is available for the transition, the better the transition can be managed

  to minimize the extraordinary costs and disruptions to efficient operations—and it would be

  vastly preferable to avoid incurring the costs of transition altogether, if the Rule is modified or

  invalidated.

          23.     The limited number of companies that engrave cylinders and print packaging also

  complicates scheduling and raises costs in the transition from old to new packaging. Because the

  total industry would have to overhaul its entire packaging process, many different cigarette

  manufacturers would be competing for finite engraving and printing capacity. Liggett, for

  example, uses two printers—Dominion Packaging and Amcor Specialty Cartons. Dominion and

  Amcor also print for the three largest cigarette manufacturers in the United States―Philip

  Morris, R.J. Reynolds, and ITG Brands―which have a combined share of more than 80 percent

  of the domestic cigarette market. In addition, Dominion has other customers (such as

  McDonald’s) that require press time for their packaging needs. This not only complicates

                                                     10
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page12
                                                         12of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10361
                                                                          1341



  scheduling but also means that some cigarette manufacturers would need to begin incurring costs

  earlier than others to meet the same deadline.

         24.     The Rule’s revised warnings must be implemented not only on packaging, but

  also on advertising. The Rule requires the top 20 percent of all advertising to contain the new

  graphic warnings, so new advertising will need to be created and distributed. Most immediately,

  this impacts the company website and retail point-of-sale advertising. Liggett will need to

  implement substantial updates to its website and redesign, print, and replace all point-of-sale

  communications at each of at least 35,000 retailers. New advertising would need to be designed,

  printed, and installed, removing old point-of-sale advertising in the process.

         25.     The removal and replacement of all marketing materials at retail stores is

  estimated to take Liggett’s sales representatives at least four months. Liggett anticipates point-

  of-sale materials would cost upwards of one million dollars to produce, deliver, and store.

  Implementation of these changes would be particularly complex because of Liggett’s relatively

  small number of retail sales representatives.

         26.     Distributing Liggett’s finished goods would also take time and careful planning

  and would require Liggett to incur substantial costs to comply with the Rule. Once the cigarettes

  are manufactured at Liggett’s factory in North Carolina, they are shipped to fifteen different

  public warehouses around the country. Because the Rule requires that all cigarettes introduced

  into commerce by the effective date must bear the new warnings, Liggett would need to have all

  fifteen warehouses fully stocked with product in new packaging by that date (with all eleven

  warnings randomly and equally distributed in each), and would also need to have already

  removed from the fifteen warehouses all old packaging inventory. To exhaust the inventories of

  old packaging without having to bear the excessive cost of discarding huge quantities of it, and

                                                   11
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page13
                                                         13of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10362
                                                                          1342



  to have enough time to manufacture sufficient quantities of the new packaging product in time to

  fully stock all of its warehouses by the current effective date deadline, Liggett would necessarily

  need to be manufacturing product in the new packaging at least several months before the

  effective date of the Rule. And to ensure a smooth transition and avoid having to place

  expensive special orders for small quantities of packaging or incur large write-off costs from

  discarding old packaging materials or finished goods in old packaging, Liggett would need to

  begin shipping product in new packaging a month or more before the Rule’s effective date.

         27.     For some of Liggett’s product lines, the compliance costs associated with the Rule

  may make them economically unviable. Thus, certain Liggett products that have been on the

  market for decades might need to be discontinued because Liggett would not be able to comply

  with Rule without incurring substantial losses on those products. Pulling a product from the

  market is a last resort, and it would be effectively impossible to reverse such a step if the Rule is

  ultimately determined to be invalid.

         28.     If the requested stay or injunction is not granted, Liggett would be forced to

  comply with a challenging schedule to satisfy the deadlines imposed by the Rule. Thus, in

  addition to the losses resulting from making the many expensive changes to the packaging and

  marketing materials for all of its cigarette brands, Liggett would be left with an inventory of

  approximately $16 million (depending on the number of days of inventory) worth of cigarettes

  carrying the invalidated warnings. These cigarettes could not be sold because cigarette packages

  that fail to carry a valid warning are “misbranded” under the Act and cannot be lawfully sold. 21

  C.F.R. § 1141.12. These “misbranded” cigarettes cannot be re-packaged, and the value of the

  unusable packaging and reclaimed tobacco, if any, is minimal at best.

         29.     Many considerations and variables—some of which are beyond Liggett’s

                                                   12
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page14
                                                         14of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10363
                                                                          1343



  control—would need to be taken into account and coordinated to achieve a smooth and cost-

  effective transition of all packaging across a company’s entire product line. As Congress

  recognized, it certainly is not simply a matter of “flipping a switch” and quickly or easily

  changing from old packaging to new. The process is complex, and requires extensive planning

  and long lead times if it is to be accomplished on any reasonable basis without unnecessary and

  burdensome extra costs, and without debilitating disruptions in the manufacturing and

  distribution processes.

                                              Conclusion

         30.     Based on the company’s estimates, Liggett would incur costs of approximately

  $20 million in order to comply with the Rule. This number does not include additional burdens

  and expenses imposed by the Rule that cannot presently be calculated, such as the resulting

  substantial disruption to Liggett’s business operations. Thus, if the requested preliminary

  injunction is not granted, Liggett will be forced to incur substantial burdens and costs that cannot

  be recovered by Liggett if the Rule is ultimately held to be invalid. Absent the requested

  injunctive relief, Liggett will have no choice but to continue its efforts to comply with and

  implement the Rule in accordance with an extremely challenging schedule. Based on the

  foregoing, the burdens and costs for Liggett to comply with and implement the Rule would be

  extraordinary and unrecoverable and would cause irreparable harm to the company.




                                                   13
Case
Case6:20-cv-00176-JCB
     6:20-cv-00176-JCB Document
                       Document90-4
                                34-7 Filed
                                     Filed05/21/21
                                           05/15/20 Page
                                                    Page15
                                                         15of
                                                           of15
                                                              15PageID
                                                                PageID#:
                                                                       #: 10364
                                                                          1344




                                  14th day of May, 2020.
       Respectfully submitted, this_



                                              /    rancis G. Wall
                                                  Executive Vice President, Manufacturing
                                                  and Finance, and Treasurer
                                                  Liggett Group LLC




                                             14
